432 So.2d 648 (1983)
Jerry L. NICHOLS, Appellant,
v.
Elizabeth A. NICHOLS, Appellee.
No. AQ-400.
District Court of Appeal of Florida, First District.
June 1, 1983.
Jerry W. Gerde, of Johnston, Harris & Gerde, Panama City, for appellant.
Elizabeth A. Nichols, pro se.
WENTWORTH, Judge.
Appellant seeks review of an order assigning to appellee "the primary parental responsibility for the care and upbringing" of the parties' children. Section 61.13(2)(b) 2 Fla. Stat. provides that:
The court shall order that the parental responsibility for a minor child be shared by both parents unless the court finds that shared parental responsibility would be detrimental to the child.
In the present case the court found that "it would be in the best interest" of the children that appellee have primary parental responsibility. However, the court did not indicate whether shared parental responsibility would be detrimental, and we conclude that the "best interest" standard applied *649 in the order before us does not obviate the necessity for the finding required by the statute.
The order appealed is reversed and the cause remanded for entry of an order, with or without further evidence, indicating the trial court's determination as to whether or not shared parental responsibility would be detrimental to the children.
ERVIN and NIMMONS, JJ., concur.